DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, 10, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rameyer, US 2009/0212978, in view of Strong, US Patent No. 6,006,148.

Ramseyer discloses a system for managing a fleet of automotive vehicles comprising: a first plurality of Radio Frequency Identification (RFID) tags 50 ( a common tag, a type of tag) configured to be respectively attached to a plurality of rental car keys 40/41, each RFID tag comprising a common first identifier; a detection portal 52 configured to detect the RFID tag having the first identifier and provide a first signal when a RFID tag having the first identifier has been detected, and a monitor 14 (processor) configured to receive the first signal and provide an alert upon receipt of the first signal. (Figs. 1-2; par. 0040+), wherein the common first identifier is a portion of a tag identifier that the RFID tag provides to the detection portal ( in order to identify which tag is associated with a vehicle, the tag information associated with the vehicle must be stored in the database so that when the signal is received the vehicle can be identified), wherein the monitor is integral with the detection portal (the monitor station 14 is coupled to the sensor 50, it is integrated with the detection portal, see par. 0041), wherein the detection portal comprises a first wireless communication module and provides the signal via the wireless communication module, and the monitor comprises a second wireless communication module that is configured to receive the signal from the first wireless communication module (see par. 0041), wherein the common identifier is associated with a first car rental company (see par. 0034), further comprising a second plurality of RFID tags, wherein: each of the second plurality of RFID tags has a common second identifier that is associated with a second car rental company, the detection portal is further configured to detect a RFID tag having the second identifier and provide a second signal when a RFID tag having the second identifier has been detected, and the monitor is further configured to receive the second signal and provide a first alert upon receipt of the first signal and provide a second alert, different from the first signal, upon receipt of the second signal (key fobs 40 and 41, each has an RFID tag for controlling access and operation of the vehicle).
Ramseyer fails to disclose having a shuttle bus for dropping customers to their destination after dropping off the rental car.
Strong discloses an automated vehicle return system comprising: the return system 30 shows a vehicle 32 being driven into a return garage 36 of a car rental agency 40; a shuttle bus 42 which may be used to transport a rental customer to an airport (not shown) after having dropped off the vehicle 32; a base station 58 includes an antenna 60 through which it can 
wirelessly communicate with other wireless devices in the return system 30; the base station 58 may be used to communicate with vehicle monitoring circuitry 70 (FIG. 7) which is engaged with the returned vehicle 32; the base station 58 may wirelessly communicate with a computer 
72 inside the shuttle bus 42. (See figs. 1-2; col. 3, line 65 to col. 5, line 18).
	In view of Strong et al’s teachings, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings of Rameyer to include a shuttle bus for transporting the customer to their destination, such as the airport, wherein the computer device 72 in the shuttle bus could be used to alert the customer when the customer forget to leave the car key. Such modification would be more convenient by providing rides to customer and respectively alerting the customer of the missing key while in the bus. With respect to the position of the monitor device, such as in the office, in the bus, at the facility exit, etc., such limitation is an obvious engineering design choice for meeting specific customer requirements. Therefore, it would have been an obvious extension as taught by Rameyer as modified by Strong.
Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument that the prior art fails to disclose that the RFID has a common identifier, the examiner respectfully disagrees. The term common identifier does not have a specific meaning from the specification, the examiner interprets the term common identifier as being belonging to system, a type of identifier, or sharing by the system. Additionally, the prior art teaches that other types of sensors may alternatively be used to detect the presence or absence of the key fob 40 [0033], such sensors only detect the status of the key fob, such sensors are common identifier. Regarding that each vehicle has at least 2 tagged key and there are multiple vehicles which indicates there are a plurality of RFID tagged items. The detection portal 52 with the monitor 14 is position proximate to an egress point of the facility (see fig. 1), the cars 12 are seen moving away from the facility. Regarding applicant’s argument that Remseyer in conjunction with Strong would include a RFID detection device for detecting the RFID in the key fob. Since the key fob is tagged with a RFID, in order to detect the key fob, a RFID detection device has to be installed. The combined teachings of Remseyer and Strong would position the detection device at a location where the patrons enter and/or leave the facility in order to assure the key is detected prior to leaving the facility. Furthermore, the specific location is a matter of engineering design choice meeting specific customer requirements, which therefore, obvious. The applicant’s arguments are not persuasive. Refer to the rejection above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876


/DANIEL ST CYR/Primary Examiner, Art Unit 2876